‘ internal_revenue_service p o box cincinnati oh release number release date date date legend b name c organization d number x dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates that you will operate an educational grant program the purpose of your program is to assist high school graduates in b who plan to continue their education at an accredited institution of the recipient’s choice awards are only for undergraduate studies your investment_income and required minimum payout distribution will likely determine the anticipated number of scholarships you will annually award and currently you plan to award up to d scholarships per year in the range of x dollars letter catalog number 58263t furthermore you plan to award two types of scholarships the first type will help pay the recipient’s tuition as well as room board books and or other necessary expenses of attending an accredited educational_institution the second type of scholarship will only pay for tuition to administer and manage your program you plan to enter into an agreement with c a sec_501 charitable_organization and a public charity who will create an application_for your scholarship program and assist with marketing efforts to publicize your scholarship program in addition you plan to establish an advisory board_of trustees who has members from b who will assist in promoting your program you will also publicize your program by contacting the guidance counselors for each school in b to inform them about your program you will also send representatives to college fairs and similar events to publicize your scholarship program as well as post detailed listings for your program on relevant websites on the internet to be eligible to receive a scholarship an applicant must be a current high school senior who has graduated from a high school within the last five years from b or has received a home school diploma within the last five years while living in b in addition an applicant must plan to enroll in undergraduate study at an accredited two-year or four-year college or university or a vocational-technical school in the united_states for the entire upcoming academic year or be a current postsecondary undergraduate at such an institution an applicant must also have a minimum high school grade point average of on a scale or its equivalent e e the following persons are not eligible to receive a scholarship e amember of your advisory board_of trustees e e a spouse of a trustee or of a member of your advisory board_of trustees any lineal_descendants of a trustee or of a member of your advisory board_of trustees the spouse of any lineal descendant of a trustee or of a member of your advisory board_of trustees or any employee officer or director of any corporate trustee or its affiliates or subsidiaries or any spouse or lineal descendant of such persons you will use c or a similar organization to select the scholarship recipients through a combination of criteria you have established although your trustee has the ultimate authority regarding the selection of the scholarship recipients these criteria include financial need academic performance demonstrated leadership and participation in school and community activities work experience unusual personal or family circumstances and character you may also require a written essay as part of the application which will describe the student’s plans which will be reviewed as part of the selection process letter catalog number 58263t awards will be renewable for up to a total of four years of scholarship payments or until a bachelor's degree is earned whichever occurs first to be renewable a student must remain in good standing at his or her institution and maintain a minimum grade point average of dollar_figure on a scale awards will generally be paid directly to the educational institutions any scholarship amounts that are not payable directly to an institution will require reporting by the recipient who will provide you or c with reports you represent that you will investigate any indication of a scholarship grant not being used in furtherance of the grant’s purposes withhold payments to the extent possible while conducting your investigation take all reasonable and appropriate steps to recover funds or ensure restoration of diverted funds not used in furtherance of grant purposes and withhold further payments for recipients until you receive assurances that future diversions shall not occur as well as the precautions taken to prevent future diversions you represent that you will maintain all records related to information obtained to evaluate grantees the identification of grantees including names and addresses of recipients and any relationship of any recipient to you sufficient to make them a disqualified_person the purpose and amount of each grant and any additional information you obtain in complying with your grant administrative procedures you will maintain information pertaining to both successful and unsuccessful applicants e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent other conditions that apply to this determination_letter catalog number 58263t e e e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
